Citation Nr: 1630118	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  11-29 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

(The issue of entitlement to service connection for bilateral hearing loss is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to November 1971, with additional service in the Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.  In a January 2015 decision by the undersigned, the matters were remanded for additional development.  (An additional matter addressed in the January 2015 Board decision is the subject of a separate decision, as noted on the preceding page.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

After re-review of the record, the Board finds that additional development is necessary to ensure that the (medical) record is complete.  Specifically, on April 2015 VA hypertension examination (conducted after the Board's January 2015 remand), the Veteran reported that he received physical examinations every three years from his postservice employer, The Philadelphia Gas Company.  The triennial workplace examinations may include evidence relevant to determining the etiology of the Veteran's hypertension or to identifying a diagnosed psychiatric disability; remand to secure those records is required.  

The Veteran is advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.

Accordingly, the case is REMANDED for the following:

1. The AOJ should again ask the Veteran to provide releases for VA to obtain records of his triennial physical examinations from The Philadelphia Gas Company (which may be currently called Philadelphia Gas Works).  He must be informed that if he does not submit the authorization forms sought as requested, the claim will be processed under 38 C.F.R. § 3.158 as abandoned.  If he provides the releases sought, the AOJ should secure complete records from the postservice employer.  If the records are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the employer does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.  If he responds but the response is incomplete, the AOJ must advise him that his response was incomplete, and that compliance with all requests is necessary, and afford him opportunity to do so.

2.  The AOJ should then review the record, arrange for any further development suggested by additional evidence received (e.g., a new VA examination, if indicated), and then readjudicate (under 38 C.F.R. § 3.158(a) if applicable) the claims on appeal.  If any remain denied (or are dismissed as abandoned), the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative opportunity to respond.  [If the Veteran does not provide the releases sought, and the AOJ determines that 38 C.F.R. § 3.158(a) does not apply, the SSOC must include the rationale for such determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




